Third District Court of Appeal
                               State of Florida

                        Opinion filed December 30, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D15-2124
   Lower Tribunal Nos. 93-14792-B; 94-39169; 94-39724; 94-40672; 94-40673;
                       95-8824; 95-8825; 95-8827; 95-13969; 95-13970;
                       95-14776; 95-15140; 95-16068; 95-16070
                            ________________


                           Cedric Jefferson, etc.,
                                    Petitioner,

                                        vs.

                               Julie Jones, etc.,
                                   Respondent.



     A case of Original Jurisdiction – Habeas Corpus.

     Cedric Jefferson, etc., in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, SHEPHERD and LOGUE, JJ.

     PER CURIAM.
      On November 4, 2015, this court denied Cedric Jefferson’s most recent

petition for writ of habeas corpus, and ordered Jefferson to show cause why he

should not be prohibited from filing with this court any further pro se appeals,

petitions, motions, or other proceedings related to his criminal convictions and

sentences in case numbers 93-1472-B, 94-39169, 94-39724, 94-40672, 94-40673,

95-8824, 95-8825, 95-8827, 95-13969, 95-13970, 95-14776, 95-15140, 95-16068,

and 95-16070. Jefferson’s response to this court’s order does not demonstrate

good cause to justify further filings of appeals, petitions, motions, and other

pleadings concerning these convictions and sentences.1           Accordingly, after

balancing Jefferson’s pro se right of access to courts with the court’s need to

devote its finite resources to legitimate appeals, see State v. Spencer, 751 So.2d 47,

48 (Fla.1999), we hereby order that the Clerk of the Court of the Third District

Court of Appeal refuse to accept further pro se filings related to case numbers 93-

1472-B, 94-39169, 94-39724, 94-40672, 94-40673, 95-8824, 95-8825, 95-8827,

95-13969, 95-13970, 95-14776, 95-15140, 95-16068, and 95-16070, unless filings

related to these cases are reviewed and signed by an attorney who is a licensed

member of the Florida Bar in good standing.


1Jefferson previously sought review in case numbers: 3D98-1224, 3D99-2834,
3D99-2395, 3D01-2851, 3D01-1389, 3D01-1612, 3D02-871, 3D03-801, 3D04-
266, 3D04-401, 3D06-1392, 3D06-2548, 3D07-1307, 3D08-209, 3D08-358, 3D08-
2906, 3D09-595, 3D09-2896, 3D09-3026, 3D10-3358, 3D11-1707, 3D11-1746,
3D11-2983, 3D11-3288, 3D12-488, 3D12-2210, 3D12-2372, 3D12-2845, 3D13-
3077, 3D13-1583, 3D14-2575, and 3D15-2230.
                                      2
      Additionally, Jefferson is warned that any further and unauthorized pro se

filings in these cases will subject him to sanctions, including the issuance of

written findings forwarded to the Florida Department of Corrections for

consideration by it for disciplinary action, pursuant to section 944.279(1) of the

Florida Statutes.

      Order issued.




                                        3